PER CURIAM.
The order appealed from was well within, and was a proper exercise of, the referee’s authority. There is no merit whatever in the bankrupt’s contention that the action of the referee in entering the extension order without first giving the bankrupt notice of his intention to enter it deprived the bankrupt of due process. The statute does not make notice to the bankrupt a condition of entering such orders. There is no evidence whatever that the entry of the order, without first notifying the bankrupt, deprived him of any constitutional right. The order appealed from is affirmed.